O’Malley, J. (dissenting).
Considering the dismissal of plaintiff’s causes of action at the close of his case as tantamount to a demurrer to the evidence, I am of opinion that the plaintiff established prima facie causes of action and that in any event a new trial should be ordered because of errors in the exclusion of evidence.
On the first cause of action there seems to me to have been sufficient to show an assignment to the plaintiff by the managing director of the assignor, Director Karbe. The only interest that the defendant had in the assignment was to be protected against any other claim upon the same subject-matter. (Hoppe v. Russo-Asiatic Bank, 200 App. Div. 460; affd., 235 N. Y. 37.)
Plaintiff’s evidence was sufficient in this respect, particularly as plaintiff’s assignor later made a formal assignment, in no way repudiating the earlier assignment by Karbe. Furthermore, the court improperly excluded evidence proffered by the plaintiff as to his knowledge of Karbe’s position with plaintiff’s assignor, gained from personal transactions had with the assignor.
*162It was the duty of the defendant to use reasonable skill and diligence in the performance of its duty as an agent and to obey the instructions of its principal. (Heinemann v. Heard, 50 N. Y. 27; Minneapolis Trust Co. v. Mather, 181 id. 205, 214.)
I am of opinion that it was error to exclude evidence proffered by the plaintiff respecting methods and customs observed by other agents of like nature in connection with instructions similar to those given to the defendant. (Noah v. Bowery Savings Bank, 225 N. Y. 284.) Under such proof a jury question as to whether defendant had complied with its duty in the circumstances might have been presented.
I, therefore, dissent and vote for reversal and a new trial.
Finch, P. J., concurs.
Judgments affirmed, with costs in each case to the respondent.